Case: 1:19-cv-00952-DRC-KLL Doc #: 65 Filed: 08/23/21 Page: 1 of 3 PAGEID #: 597




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION

 ROBERT REYNOLDS

              Plaintiff,
                                              Case No. 1:19-cv-952
       v.                                     JUDGE DOUGLAS R. COLE
                                              Magistrate Judge Litkovitz
 C.O. HUTCHINSON, et al.,

              Defendants.

                                       ORDER

      This cause comes before the Court on the Magistrate Judge’s May 25, 2021,

Report and Recommendation (“R&R”) (Doc. 61). The Magistrate Judge recommends

that the Court DISMISS the Plaintiff’s case in its entirety for want of prosecution

pursuant to Fed. R. Civ. P. 41(b) and for failure to comply with a Court order. The

R&R also recommends that the Court certify that any appeal would not be taken in

good faith pursuant to 28 U.S.C. § 1915(a)(3). That R&R came after Defendants

moved for summary judgment (Doc. 55) and moved to supplement their motion for

summary judgment with additional exhibits (Doc. 57).

      The R&R advised both parties that failing to object within the 14 days specified

by the R&R could result in forfeiture of rights on appeal, which includes the right to

District Court review. (See Doc. 61, #586). See also Thomas v. Arn, 474 U.S. 140, 152

(1985) (“There is no indication that Congress, in enacting § 636(b)(1)(C), intended to

require a district judge to review a magistrate’s report to which no objections are

filed.”); Berkshire v. Beauvais, 928 F.3d 520, 530 (6th Cir. 2019) (noting “fail[ure] to
Case: 1:19-cv-00952-DRC-KLL Doc #: 65 Filed: 08/23/21 Page: 2 of 3 PAGEID #: 598




file an objection to the magistrate judge’s R & R … is forfeiture”); 28 U.S.C.

§ 636(b)(1)(C). Accordingly, the parties here needed to object by June 18, 2021. The

time for filing objections has long since passed, and no party has objected.

      While that could be the end of the matter, there is perhaps one wrinkle. The

advisory committee notes on Federal Rule of Civil Procedure 72(b), i.e., the Rule

governing objections to Magistrate Judges’ R&Rs, suggest that—even when neither

party has filed an objection—the Court still must “satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation.” Some courts

have taken that at face value, reviewing R&Rs for clear error, even absent an

objection. See, e.g., Mavrakis v. Warden, No. 5:17 CV 2398, 2018 WL 4104187, at *3

(N.D. Ohio Aug. 28, 2018) (reviewing for clear error absent an objection to a

Magistrate Judge’s R&R); Mason v. Comm’r. Soc. Sec., No. 1:10 CV 2456, 2011 WL

3022016, at *1 (N.D. Ohio July 22, 2011) (same); Malone v. Nike, No. 2:18-cv-02505-

TLP-cgc, 2020 WL 4106316, at *2 (W.D. Tenn. July 20, 2020) (same). Other courts,

however, including this one, have adopted a Magistrate Judge’s R&R without

discussing the clear error standard. See, e.g., Hutchinson v. Comm’r Soc. Sec., No.

1:18-cv-761, 2020 WL 3288411, at *1 (S.D. Ohio June 18, 2020) (adopting the R&R,

without mentioning clear error review, because “the time period for objection ha[d]

run, and no party ha[d] objected”); McDonald v. Comm’r Soc. Sec., No. 2:14-cv-1610,

2016 WL 110530, at *1 (S.D. Ohio Jan. 8, 2016) (same); Davidson v. Warden, No. 2:14-

cv-115, 2018 WL 5836981, at *1 (S.D. Ohio Oct. 2, 2015) (same); Hayes v. Warden

Noble Corr. Inst., No. 2:16-cv-248, 2017 WL 1380613, at *1 (S.D. Ohio Apr. 17, 2017)



                                           2
Case: 1:19-cv-00952-DRC-KLL Doc #: 65 Filed: 08/23/21 Page: 3 of 3 PAGEID #: 599




(same). The Court need not get to the bottom of that issue here, however, as the Court

has reviewed the Magistrate Judge’s well-reasoned R&R and determined that it does

not contain anything approaching a “clear error on [its] face.” Fed. R. Civ. P. 72(b)

(advisory committee notes).

      Accordingly, the Court ADOPTS the Report and Recommendation (Doc. 61).

The Court thus DISMISSES WITH PREJUDICE Plaintiff’s claims for want of

prosecution and CERTIFIES that any appeal would not be taken in good faith.

Accordingly, the Court DENIES AS MOOT Defendants’ Motion for Summary

Judgment (Doc. 55) and Defendants’ Motion to Supplement (Doc. 57). The Court

DIRECTS the Clerk to enter judgment accordingly.

      SO ORDERED.

August 23, 2021
DATE                                          DOUGLAS R. COLE
                                              UNITED STATES DISTRICT JUDGE




                                          3
